 
 
IV 
108th CONGRESS
2d Session
H. RES. 523 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2004 
Mr. Turner of Texas (for himself, Mr. Bell, Ms. Eddie Bernice Johnson of Texas, Mr. Doggett, Mr. Edwards, Mr. Frost, Mr. Gonzalez, Mr. Green of Texas, Mr. Hinojosa, Ms. Jackson-Lee of Texas, Mr. Lampson, Mr. Ortiz, Mr. Reyes, Mr. Rodriguez, Mr. Sandlin, and Mr. Stenholm) submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Providing for consideration of the bill (H.R. 594) to amend title II of the Social Security Act to repeal the Government pension offset and windfall elimination provisions. 
 
 
That 
, immediately upon the adoption of this resolution, the House shall without intervention of any point of order consider in the House the bill (H.R. 594) to amend title II of the Social Security Act to repeal the Government pension offset and windfall elimination provisions. The bill shall be considered as read for amendment. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate on the bill equally divided and controlled by the chairman and ranking minority member of the Committee on Ways and Means; (2) an amendment in the nature of a substitute printed in the Congressional Record pursuant to clause 8 of rule XVIII, if offered by the Majority Leader or his designee, which shall be in order without intervention of any point of order (except those arising under clause 7 of rule XVI), shall be considered as read, and shall be separately debatable for one hour equally divided and controlled by the proponent and an opponent; and (3) one motion to recommit with or without instructions. 
 
